EXHIBIT32.1 CERTIFICATION PURSUANT TO 18U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 In connection with the Annual Report of Asta Funding, Inc. (the “Company”) on Form10-K for the year ended September30, 2016 as filed with the Securities and Exchange Commission (the “Report”),I, Gary Stern, Chief Executive Officer of the Company, certify, pursuant to 18U.S.C. ss. 1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: (1)The Report fully complies with the requirements of Section13(a) of the Securities Exchange Act of 1934;and (2)The information contained in the Report fairly presents, in all material respects, the consolidated financial condition of the company as of the dates presented and the consolidated result of operations of the Company for the periods presented. /s/Gary Stern Gary Stern President and Chief Executive Officer (Principal Executive Officer) Dated: December14, 2016 This certification has been furnished solely pursuant to Section906 of the Sarbanes-Oxley Act of 2002 and is not being filed as part of the 10-K as a separate disclosure statement.
